Case 1:20-cv-01630-SKC Document 3 Filed 06/05/20 USDC Colorado Page 1 of 5




                                            EXHIBIT A

                                                                DATE FILED: May 5, 2020 9:28 AM
 DISTRICT COURT, WELD COUNTY, COLORADO                          FILING ID: 9D0920E7A9178
 901 Ninth Avenue                                               CASE NUMBER: 2020CV30329
 Greeley, Colorado 80631

 Plaintiff:      PDC ENERGY, INC., a Delaware
                 corporation,

 v.

 Defendant:     BEVERLY SMITHERMAN.                               ▲COURT USE ONLY▲

 James R. Henderson, #44806
 DAVIS GRAHAM & STUBBS LLP                                    Case No.:
 1550 17th Street, Suite 500                                  Div.:
 Denver, CO 80202                                             Ctrm.:
 Telephone: 303-892-9400
 Facsimile: 303-893-1379
 Email: jim.henderson@dgslaw.com

 Attorneys for PDC Energy, Inc.

                                         COMPLAINT

      Plaintiff PDC Energy, Inc. (“PDC”), for its complaint against Defendant Beverly
Smitherman, states as follows:

                                           PARTIES

       1.      Plaintiff PDC Energy, Inc. is a Delaware corporation with its principal place of
business located at 1775 Sherman Street, Suite 3000, Denver, Colorado 80203.

       2.    Defendant Beverly Smitherman is an individual residing at 211 Andover Road
#512, Andover, Kansas 67002.

                                JURISDICTION AND VENUE

      3.      This Court has jurisdiction over this action as Defendant conducted business with
PDC in the State of Colorado. C.R.S. § 13-1-124(1)(a).

       4.      Venue is proper pursuant to C.R.C.P. 98(a) because this is an action affecting real
property, a substantial portion of which is situation in Weld County, Colorado.
Case 1:20-cv-01630-SKC Document 3 Filed 06/05/20 USDC Colorado Page 2 of 5




                                 GENERAL ALLEGATIONS

        5.     On or around June 23, 2017, Defendant contacted PDC, through counsel, and
presented an Affidavit of Ownership Clarification (“Affidavit”) concerning interests in certain
oil and gas wells in Weld and Adams Counties.

        6.    Pursuant to the Affidavit, Defendant claimed to have an overriding royalty
interest (“ORRI”) in the following wells that were operated by PDC at the time:

       Jacobucci 32S-323
       Jacobucci 32S-423
       Jacobucci 32S-203
       Jacobucci 32O-423
       Jacobucci 32S-343
       Jacobucci 32O-303
       Jacobucci 32O-203
       Jacobucci 32O-443
       Jacobucci 32K-403
       Jacobucci 32K-323
       Jacobucci 32K-443
       Jacobucci 32K-243
       Jacobucci 32S-403
       Jacobucci 32S-303
       McElwain 12-17
       McElwain 13-17
       McElwain 3
       McElwain 5

(the “Subject Wells”).

       7.      Based on the Affidavit and Defendant’s claim to an ORRI in the Subject Wells,
PDC prepared a Division Order setting forth the decimal interest of ownership in the Subject
Wells claimed by Defendant. PDC sent the Division Order to Defendant to review and sign on
or around July 28, 2017.

      8.      The Division Order stated that “[t]he undersigned [Defendant] certifies the
ownership of their decimal interest in production or proceeds as described above payable by
[PDC].”

        9.       The Division Order further provides that “[t]he undersigned [Defendant] agrees to
indemnify and reimburse [PDC] any amount attributable to an interest to which the undersigned
is not entitled.”

       10.     Defendant signed and returned the Division Order to PDC.


                                               -2-
Case 1:20-cv-01630-SKC Document 3 Filed 06/05/20 USDC Colorado Page 3 of 5




       11.     PDC paid royalties to Defendant based on the decimal interests of ownership
described in the Division Order beginning in August 2017.

       12.    In or around August of 2018, PDC was contacted by a third party, CES Trust,
who disputed Defendant’s ORRI in the Subject Wells.

        13.     After researching the issue, PDC discovered that Defendant did not have a valid
ORRI in the Subject Wells. Accordingly, in October 2018, PDC placed Defendant’s purported
interest in suspense.

       14.    The error in the Division Order attributing the ORRI to Defendant resulted in
defendant being incorrectly paid royalties in the amount of $1,644,211.31 between the months of
August 2017 and September 2018.

       15.     PDC contacted Defendant through her attorney in or around December 2018,
explaining the error and demanding reimbursement of the royalty payments.

       16.    Defendant initially acknowledged that she was paid royalties in error and that she
was responsible to reimburse PDC for the amounts she received. However, Defendant has since
refused PDC’s many requests to return the money she received.

                                 FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)

        17.     PDC hereby incorporates by reference all allegations set forth above as if fully set
forth herein.

       18.    In July 2017, Defendant and PDC executed a Division Order, which constitutes a
binding contract between the parties.

       19.      PDC fully performed its obligations under the Division Order.

       20.     Defendant was obligated under the terms of the Division Order to indemnify and
reimburse PDC for any amounts she received from PDC attributable to an interest to which she
was not entitled.

       21.     Defendant was paid royalties based on her purported interest in the Subject Wells
under the Division Order to which she was not entitled.

      22.     Defendant breached the terms of the Division Order by refusing to reimburse
PDC for the royalty payments she received based on her purported interest in the Subject Wells.

       23.     PDC has incurred damages as a direct result of Defendant’s breach of the
Division Order and refusal to reimburse PDC for royalty payments she received based on her
purported interest in the Subject Wells.


                                                -3-
Case 1:20-cv-01630-SKC Document 3 Filed 06/05/20 USDC Colorado Page 4 of 5




                               SECOND CLAIM FOR RELIEF
                            (Unjust Enrichment – In the Alternative)

        24.     PDC hereby incorporates by reference all allegations set forth above as if fully set
forth herein.

       25.     Defendant received a benefit when she was paid royalties by PDC based on her
purported interest in the Subject Wells.

       26.      The payment of royalties to Defendant was at PDC’s expense.

        27.     The payment of royalties occurred after Defendant incorrectly claimed and
certified an interest in the Subject Wells to which she was not entitled.

      28.     Defendant acknowledged and agreed that she would indemnify and reimburse
PDC for any royalty payments she received for interests to which she was not entitled.

        29.     Defendant has refused to reimburse PDC for royalty payments she received for
interests to which she was not entitled.

       30.     Under these circumstances, it would be unjust for Defendant to retain the benefit
received from the royalty payments without reimbursing PDC.

                                     PRAYER FOR RELIEF

       WHEREFORE, PDC requests the following relief:

                a)     For an award of damages, or in the alternative, equitable relief to
                       reimburse PDC for the payment of royalties to Defendant based on her
                       purported interest in the Subject Wells;

                b)     Pre- and post-judgment interest;

                c)     All costs and expenses incurred by PDC in prosecuting its claims,
                       including its attorney fees; and

                d)     Such other and further relief as the Court may deem just and proper.




                                                -4-
Case 1:20-cv-01630-SKC Document 3 Filed 06/05/20 USDC Colorado Page 5 of 5




Dated: May 5, 2020


                                     /s/ James R. Henderson
                                    James R. Henderson, #44806
                                    DAVIS GRAHAM & STUBBS LLP
                                    1550 17th Street, Suite 500
                                    Denver, CO 80202

                                    Attorneys for Plaintiff PDC Energy, Inc.

Plaintiff’s Address:
1775 Sherman Street
Suite 3000
Denver, Colorado 80203




                                   -5-
